NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               JUN 17 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

BRUCE G. SCHOGGEN,                               No. 12-17733

              Plaintiff,                         D.C. No. 1:12-cv-00049-LEK-
                                                 BMK
IRA DENNIS HAWVER,

              Appellant,                         MEMORANDUM*

 v.

HAWAII AVIATION CONTRACT
SERVICES, INC.,

              Defendant - Appellee.


                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                             Submitted June 9, 2015**
                                Honolulu, Hawaii

Before: WARDLAW, BERZON, and OWENS, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ira Dennis Hawver appeals the district court’s award of sanctions and its

denial of his motion for reconsideration of that award. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

      The district court did not abuse its discretion by awarding sanctions for

filing a frivolous complaint pursuant to Federal Rule of Civil Procedure 11(b). See

Holgate v. Baldwin, 425 F.3d 671, 675-77 (9th Cir. 2005). The district court

dismissed the complaint with prejudice, concluding that res judicata bars all of the

claims asserted in the Verified Complaint.1 The district court correctly found that

the Verified Complaint was virtually identical to the complaint filed in December

2004, alleged the same claims arising from the same set of operative facts, which

were ultimately resolved when the district court entered judgment confirming the

arbitrator’s final award upon Bruce Schoggen’s motion in 2007.

      In addition, Schoggen’s attorney, Mr. Hawver, failed to conduct a

reasonable and competent investigation, which would have revealed that the claims

had been previously and conclusively adjudicated. Not only does the Verified

Complaint discuss the prior litigation between the two parties, but defense counsel

      1
        Schoggen did not appeal from the order dismissing the complaint and
entering judgment in favor of Hawaiian Aviation Contract Services, Inc. We
necessarily must consider, however, whether the district court correctly ruled that
res judicata bars all of the claims in the Verified Complaint to make the appropriate
inquiry under Holgate.

                                          2
sent Mr. Hawver a twelve-page, single-spaced letter upon receipt of the complaint,

detailing the history of the precise claims at issue, the applicable hornbook

principles of res judicata, and why the complaint would subject Mr. Hawver to

Rule 11 sanctions. Mr. Hawver chose not to voluntarily dismiss the Verified

Complaint. Neither Mr. Hawver’s subjective views as to the merits of the

confirmation order, nor his attempt to present the complaint as asserting a claim of

“fraudulent misrepresentations to the arbitrator,” despite the absence of any such

allegations, justify his filing the objectively baseless Verified Complaint.

      AFFIRMED.




                                          3